07/05/2022




           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: DA 21-0612




                      Supreme Court Cause No. DA 21-0612

Mark F. Higgins
MACo Defense Services
2717 Skyway Drive, Suite F
Helena, MT 59602-1213
Phone (406) 441-5471
Fax (406) 441-5497
mhiggins@mtcounties.org
Attorneys for Defendant – Appellant


DALE YATSKO AND JANELLE
YATSKO D/B/A GREEN CREEK                         GRANT OF EXTENSION
DISPENSARY,

             Plaintiffs – Appellees,
      v.

CASCADE COUNTY, MONTANA,

             Defendant – Appellant.


      Upon Review of Appellant’s Unopposed Motion for Extension to File

Appellant’s Reply Brief and with good cause;

      IT IS HEREBY ORDERED that Appellant’s are granted an extension of

time up to and including August 10, 2022 in which to file and serve its reply brief.




                                                                       Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                              July 5 2022